Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 07/29/2022. Claims 1-20, 26 and 39 are canceled. Claims 21, 25, 27, and 29-30 are amended. Claims 21-25, 27-38, and 40 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-25, 27-38, and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,120,895 in view of McCloskey et al. (US 20180349560 A1) (McCloskey) and Moturu et al. (US 20160140320 A1) (Moturu).
US Patent No. 11,120,895
US Application No. 17/671,337
Claim 1: A method for determining whether a subject has or is likely to have a behavioral or mental health condition, comprising: 

(a) separately training an acoustic model and a natural language processing (NLP) model on a plurality of speech samples from a plurality of other subjects, wherein said acoustic model and said NLP model are supervised machine learning models; 

(b) obtaining, during a live telehealth session between said subject and another user on a healthcare application platform, speech data from said subject; 

(c) computer processing said speech data with said acoustic model and said NLP model to generate an acoustic output and an NLP output; 



(d) fusing said acoustic output and said NLP output to generate a metric that is indicative of whether said subject has or is likely to have said behavioral or mental health condition; and (e) during said live telehealth session, displaying said metric on a graphical user interface of an electronic device of (i) said subject or (ii) said another user of said healthcare application platform

Claim 31: A method of assessing a mental health state or predicting a risk level of a subject having one or more mental health conditions, the method comprising:







(a) obtaining speech data of the subject, wherein the speech data comprises voice audio data associated with one or more responses by the subject; 

(b) applying one or more algorithms to the speech data to extract one or more voice biomarkers from the speech data, wherein the one or more voice biomarkers comprise one or more acoustic features and/or language features; 

 (e) providing the at least one metric associated with the subject to one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications, for integration and establishing of one or more care pathways for the subject.


	US Patent No. 11,120,895 appears to be silent on (c) wherein the at least one metric comprises one or more scaled scores that are indicative of severity of the one or more mental health conditions, wherein the one or more scaled scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model. However, McCloskey, which relates to monitoring the use of language for a patient based on data collected from the patient, which may be useful for identifying potential speech or neurological disorders (¶ 1), teaches or at least suggests (c) wherein the at least one metric comprises one or more scores that are indicative of severity of the one or more mental health conditions, wherein the one or more scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model (at least ¶¶ 16, 17, 27, 28, 48: …establishing a continuous dialogue with a patient, wherein the patient's responses may be analyzed, in audio and text form, to monitor the use of language of the patient, which may be indicative of a neurological or speech disorder…analyze the verbal response of a patient, in audio and text form, and diagnose the condition of the patient based on the result of the analysis;  ¶¶ 32, 34, 37, 54, 55:…assigning each matching condition a confidence score, wherein the confidence score depends on the strength of the match). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the confidence score of McCloskey within the teachings of US Patent No. 11,120,895 so as to predictably allow properly diagnosing a patient's condition based on the patient's response.
	US Patent No. 11,120,895 in view of McCloskey appears to be silent on the score being a scaled score. However, the concept and advantages of scaled scores were old and well-known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by Moturu (¶ 30: the set of depression-assessment surveys can include surveys derived from one or more of: the Hamilton Rating Scale for Depression (HAM-D), with scores scaling from 0 (least severe) to 58 (most severe); the Patient Health Questionnaire (PHQ-9, PHQ-2) for screening, monitoring, and measuring depression severity according to Diagnostic and Statistical Manual (DSM) criteria for depression, with scores scaling from 0 (least severe) to 27 (most severe); the World Health Organization (WHO-5) quality of life assessment, with scores scaling from 0 (most severe) to 25 (least severe); the Patient Activation Measure (PAM) self-management assessment with levels scaling from 1 (most severe) to 4 (least severe); a demographic survey that receives demographic information of the patient; a medication adherence survey (for patients taking medication for depression); a mood/depression survey; and a recent care survey (e.g., covering questions regarding hospitalization and psychological care). However, the set of surveys can include any other suitable surveys (e.g., BDI, HDI, CES-D, PHQ-8, etc.) or adaptations thereof. As such, the survey dataset can include quantitative scores of the individual for one or more subsets of surveys for each of the set of time points (or a subset of the set of time points)). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of US Patent No. 11,120,895 in view of McCloskey by using the well-known scaled scoring of Moturu so as to predictably provide an alternative method of converting qualitative information capturing an individual's affective state into quantitative data according to a response-scoring algorithm.
	Although dependent claims 22-25, 27-38, and 40 of the pending application are not identical to corresponding claims 2-20 of US Patent No. 11,120,895 in view of McCloskey and Moturu, they are not patentably distinct from each other because the claims in the pending application define an invention that is merely an obvious variation of an invention claimed in the US Patent No. 11,120,895 in view of McCloskey and Moturu.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25, 27-38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 21, “acoustic model” and “natural language processing (NLP) model” lack antecedent basis in “wherein the one or more scaled scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model” since the “acoustic model” and the “natural language processing (NLP) model” are not necessarily set forth previously in the earlier recitation of “the one or more machine learning models comprise at least one of an acoustic model or a natural language processing (NLP) model”.
In claim 25, there is a lack of antecedent basis for “the recorded region” in view of earlier recitation of “at least one recorded 2U.S. Application No: 17/671,337Attorney Docket No.: 56374-701.307region” in claim 24, upon which claim 25 depends.
	In view of the foregoing, claims 22-25, 27-38, and 40 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-25, 27-38, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 21:
	Step 1: Statutory Category?
	The preamble of independent Claim 21 recites “A method of assessing a mental health state or predicting a risk level of a subject having one or more mental health conditions, the method comprising:”. Independent Claim 21 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 21/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 21
Revised 2019 Guidance
A method of assessing a mental health state or predicting a risk level of a subject having one or more mental health conditions, the method comprising:
Abstract idea: assessing a mental health state or predicting a risk level of a subject having one or more mental health conditions is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a doctor/healthcare provider could perform verbally and/or using pen and paper based on observation and/or evaluation of a patient. See 2019 Memorandum 52.
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  (a) obtaining speech data of the subject, wherein the speech data comprises voice audio data associated with one or more responses by the subject
Obtaining speech data of the subject is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L2]  (b) applying one or more algorithms to the speech data to extract one or more voice biomarkers from the speech data, wherein the one or more voice biomarkers comprise one or more acoustic features and/or language features
Extracting one or more voice biomarkers from the speech data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L3]  (c) using one or more machine learning models to assess the mental health state or predict the risk level of the subject based at least on the one or more voice biomarkers, wherein the one or more machine learning models comprise at least one of an acoustic model or a natural language processing (NLP) model
The one or more machine learning models which comprise an acoustic model and/or a natural language processing (NLP) model are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Abstract idea: Assess the mental health state or predict the risk level of the subject based at least on the one or more voice biomarkers is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a doctor/healthcare provider could perform visually/verbally and/or using pen and paper based on observation and/or evaluation of a patient. See 2019 Memorandum 52.
[L4] (d) generating at least one metric in real-time based at least on the mental health state or the risk level of the subject assessed in (c), wherein the at least one metric comprises one or more scaled scores that are indicative of severity of the one or more mental health conditions, wherein the one or more scaled scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model
The acoustic model, natural language processing (NLP) model are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Abstract idea: and (d) generating at least one metric in real-time based at least on the mental health state or the risk level of the subject assessed in (c), wherein the at least one metric is generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a doctor/healthcare provider could perform verbally and/or using pen and paper based on observation and/or evaluation of a patient.. See 2019 Memorandum 52.
[L5] (e) providing the at least one metric associated with the subject to one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications, for integration and establishing of one or more care pathways for the subject
Providing the at least one metric associated with the subject is insignificant extra-solution activity (i.e., data transmission). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). See also buySafe, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) (stating “That a computer receives and sends information over a network — with no further specification — is not even arguably inventive”).

The one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.


	It is apparent that, as noted in the Independent Claim 21/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the one or more machine learning models which comprise an acoustic model and/or a natural language processing (NLP) model, one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 21/Revised 2019 Guidance Table above, describes the method without specific references to hardware and/or software components. However, the originally filed Specification discloses various generic computer hardware and/or software components to accomplish the recited operations. For example, ¶ 236:… Examples of NLP algorithms are semantic parsing, sentiment analysis, vector-space semantics, and relation extraction…; ¶ 287:… acoustic model 1808 uses machine learning approaches such as convolutional neural networks (CNN), long short-term memory (LSTM) units, hidden Markov models (HMM), etc. for learning high-level representations and for modeling the temporal dynamics of the audiovisual signals; ¶ 327:…acoustic modeling block 2341 includes a number of acoustic models. The acoustic models may be separate models that use machine learning algorithms … The lack of details about the one or more machine learning models which comprise an acoustic model and/or a natural language processing (NLP) model, one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications in the originally filed Specification indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The obtaining speech data of the subject  (L1), extracting one or more voice biomarkers from the speech data (L2), and providing the at least one metric associated with the subject to one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications (L5), as noted in the Independent Claim 21/Revised 2019 Guidance Table above, represent insignificant extra solution activity (i.e., data gathering and data transmission) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); 2019 Memorandum, 55 n.31; See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (server that receives data, extracts classification information from the received data, and stores the digital images insufficient to add an inventive concept). See also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of “providing the at least one metric associated with the subject to one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications”, as previously noted, is the type of extra-solution activities (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”). Additionally, the providing data end-result does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of implementing an individualized educational growth platform with user-aware feeds and user directed progression. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 21 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim, including the one or more machine learning models which comprise an acoustic model and/or a natural language processing (NLP) model, one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. 
	Taking the claim elements separately, the function performed by the computer at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Limitations 1-2 and 5 are insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Limitations 3-4 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claimed activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of obtaining, extracting, assessing and generating is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 22-25, 27-38, and 40 include all the limitations of independent claim 21 upon which they depend and, as such, recite the same abstract idea(s) noted above for independent claim 21. Dependent claims 22-25, 27-38, and 40 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 22-25, 27-38, and 40 integrates the judicial exception into a practical application. While dependent claims 22-25, 27-38, and 40 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 22-25, 27-38, and 40 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-25, 27, 31-33, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ashoori et al. (US 20180366144 A1) (Ashoori) in view of McCloskey and Moturu.
Re claim 21:
[Claims 21]  Ashoori teaches or at least suggests a method of assessing a mental health state or predicting a risk level of a subject having one or more mental health conditions (at least abstract: Monitoring and analysis of a user's speech to detect symptoms of a mental health disorder), the method comprising: (a) obtaining speech data of the subject, wherein the speech data comprises voice audio data associated with one or more responses by the subject; (b) applying one or more algorithms to the speech data to extract one or more voice biomarkers from the speech data, wherein the one or more voice biomarkers comprise one or more acoustic features and/or language features (at least ¶¶ 5. 12, 14, 32, 44: monitoring speech by an audio input device, generating audio data by the audio input device based on monitored speech, transcribing the audio data to text, analyzing the text of the audio data by a computing device to determine a sentiment, correlating the text and determined sentiment to clinical information associated with one or more symptoms of a health disorder, and determining whether or not the symptoms are a symptom event…analysis technology 206 is the IBM Watson Tone Analyzer™…the determined speech attributes, e.g., tone or sentiment, rate of speech, volume level (dB)…determine changes in the volume level (dB) of the user's speech); (c) using one or more machine learning models to assess the mental health state or predict the risk level of the subject based at least on the one or more voice biomarkers, wherein the one or more machine learning models comprise an acoustic model and/or a natural language processing (NLP) model (at least ¶ 26: analyze both structured and unstructured data by applying advanced natural language processing, information retrieval, knowledge representation, automatic cognitive reasoning, and machine learning technologies…analyze a sentiment of the audio data 124 and the duration that the sentiment lasts to determine when mood swings happen, how quickly, and for how long; ¶¶ 30, 32, 34, 35, 36, 37, 42, 43, 45, 46:… server 150 may analyze 206 the transcribed text of the patient's speech to determine one or more attributes of the patient's speech…analysis technology 206 is the IBM Watson Tone Analyzer™…server 150 may be configured to determine, e.g., whether the patient is happy, angry, sad, or other moods/sentiment based on the determined speech attributes…machine learning module 208 may be configured to analyze the past pattern of a patient's mood swings to predict future behaviors…server 150 analyzes the text of the audio data 124 to determine a mood or sentiment of the user's speech, e.g., using a sentiment analysis tool such as the IBM Watson Tone Analyzer™); and (d) generating at least one metric in real-time based at least on the mental health state or the risk level of the subject assessed in (c), wherein the at least one metric is generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model (¶¶ 31, 32, 34, 35, 43, 45, 46, 48:…it may be detected that the patient is in a depressed state when the patient's rate of speech is low, e.g., below a predetermined or patient specific low threshold, and that the patient is in a manic state when the patient's rate of speech is high, e.g., above a predetermined or patient specific high threshold…the determined speech attributes, e.g., tone or sentiment, rate of speech, volume level (dB), or any changes in the patient's speech attributes as compared to historically established baseline behaviors of the patient, may be input into a machine learning module 208 which is trained to correlate descriptors from the converted text of the patient's speech, determined sentiment of the patient's speech, and volume level (dB) of the patient's speech with clinical information, e.g., information on symptoms and corresponding mental health diagnoses, using algorithms such as, for example, multiple linear regression, partial least squares fit, support vector machines, and random forest…results of the analysis of the audio data 124 generated in real-time from the user, e.g., the tone, sentiment, mood, rate, etc., and generates an output indicating whether or not a mood swing or other symptom has been detected at 314. If no mood swing has been detected, the method returns to 302 and continues to monitor the speech or sounds made by the user and generating audio data…server 150 may transmit a message to a computing device 110 of a clinician associated with the user in response to the detection of a mood swing or other symptom or in response to a symptom event being recorded in database 170…the message may include a reference to the audio data 124 in database 170, the results of the analysis of the audio data, the flagged time, and the output of the machine learning module 208…), providing the at least one metric associated with the subject to one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications, for integration and establishing of one or more care pathways for the subject (¶ 12:…data may be analyzed to determine whether the patient may be exhibiting symptoms of a mental disorder, for example, mood changes in a patient may be symptoms of bi-polar disorder. If the data indicates that the patient may be exhibiting symptoms of a disorder, the patient or a clinician may be notified so that services may be provided and the data may be stored in a database for later use).
	Ashoori appears to be silent on (c) wherein the at least one metric comprises one or more scaled scores that are indicative of severity of the one or more mental health conditions, wherein the one or more scaled scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model. However, McCloskey, which relates to monitoring the use of language for a patient based on data collected from the patient, which may be useful for identifying potential speech or neurological disorders (¶ 1), teaches or at least suggests (c) wherein the at least one metric comprises one or more scores that are indicative of severity of the one or more mental health conditions, wherein the one or more scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model (at least ¶¶ 16, 17, 27, 28, 48: …establishing a continuous dialogue with a patient, wherein the patient's responses may be analyzed, in audio and text form, to monitor the use of language of the patient, which may be indicative of a neurological or speech disorder…analyze the verbal response of a patient, in audio and text form, and diagnose the condition of the patient based on the result of the analysis;  ¶¶ 32, 34, 37, 54, 55:…assigning each matching condition a confidence score, wherein the confidence score depends on the strength of the match). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the confidence score of McCloskey within the teachings of Ashoori so as to predictably allow properly diagnosing a patient's condition based on the patient's response.
	Ashoori in view of McCloskey appears to be silent on the score being a scaled score. However, the concept and advantages of scaled scores were old and well-known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by Moturu (¶ 30: the set of depression-assessment surveys can include surveys derived from one or more of: the Hamilton Rating Scale for Depression (HAM-D), with scores scaling from 0 (least severe) to 58 (most severe); the Patient Health Questionnaire (PHQ-9, PHQ-2) for screening, monitoring, and measuring depression severity according to Diagnostic and Statistical Manual (DSM) criteria for depression, with scores scaling from 0 (least severe) to 27 (most severe); the World Health Organization (WHO-5) quality of life assessment, with scores scaling from 0 (most severe) to 25 (least severe); the Patient Activation Measure (PAM) self-management assessment with levels scaling from 1 (most severe) to 4 (least severe); a demographic survey that receives demographic information of the patient; a medication adherence survey (for patients taking medication for depression); a mood/depression survey; and a recent care survey (e.g., covering questions regarding hospitalization and psychological care). However, the set of surveys can include any other suitable surveys (e.g., BDI, HDI, CES-D, PHQ-8, etc.) or adaptations thereof. As such, the survey dataset can include quantitative scores of the individual for one or more subsets of surveys for each of the set of time points (or a subset of the set of time points)). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Ashoori by using the well-known scaled scoring of Moturu so as to predictably provide an alternative method of transforming qualitative information capturing an individual's affective state into quantitative data according to a response-scoring algorithm.
Re claim 22:
[Claim 22]  Ashoori in view of McCloskey and Moturu teaches or at least suggests wherein the mental health state of the subject includes a behavioral or mental condition, wherein the behavioral or mental condition includes depression, anxiety, bipolar disorder, mania, post-traumatic stress disorder, schizophrenia or stress  (¶ 34:…patient is exhibiting signs of bipolar or other mental health disorder behavior).
Re claim 23:
	[Claims 23]  Ashoori in view of McCloskey and Moturu teaches or at least suggests appears to be silent on wherein one or more of (a)-(d) is alone or collectively performed on a speaking time of less than five minutes. However, Ashoori not only discloses continuously monitoring a user's speech in real-time (at least abstract) but also discloses analysing segments of user's speech (at least ¶ 56: server 150 may determine that Joe has experienced a period of extreme joy followed by an extreme sadness and that this pattern has been occurring several times a week). Hence, a speaking time of less than five minutes, would have been an obvious matter of choice, as the specification does not appear to provide any criticality for this feature.
Re claims 24-25:
	[Claims 24-25]  Ashoori in view of McCloskey and Moturu teaches or at least suggests wherein the voice audio data comprises at least one recorded 2U.S. Application No: 17/671,337Attorney Docket No.: 56374-701.307region of free-form speech of the subject, wherein the recorded region of free-form speech of the subject comprises one or more clips, sections or regions of the subject's speech (at least figure 3 and associated text; ¶¶ 53-56: Judy has a computing device 110, e.g., a smart watch, that continuously monitors and analyzes her words when she is in the common room… If server 150 determines that a pattern in Judy's speech has changed, e.g., as a precursor to a manic episode, a message may be sent to a nurse at the rehabilitation facility providing details of the pattern change and an indication that Judy may need help…server 150 may determine that Joe has experienced a period of extreme joy followed by an extreme sadness and that this pattern has been occurring several times a week).
Re claim 27:
[Claim 27]  Ashoori in view of McCloskey and Moturu teaches or at least suggests wherein obtaining the speech data of the subject in (a) comprises using a native mobile application, a native desktop application, a web appliance or a web-based application to elicit and record the speech data of the subject (¶ 14: Computing device 110 includes at least one processor 112, memory 114, at least one network interface 116, a display 118, an input device 120, an audio input device 122 …computing device 110 may be embodied as a, a personal computer, laptop, tablet, smart device, smart phone, smart watch, smart wearable device, or any other similar computing device that may be used by a user or a clinician; ¶ 21: …Audio input device 122 may include, for example, a microphone or other similar device that is configured to sense or gather audio information, e.g., speech, statements, or other verbal noises, made by the user and the sensed or gathered audio information may be stored as audio data 124 in memory 114; ¶ 15:…all of the processing and analysis may be performed directly on computing device 110…computing device 110 may execute or implement an application that performs monitoring of the user's mental health).
Re claim 28:
[Claim 28]  Ashoori in view of McCloskey and Moturu teaches or at least suggests appears to be silent on wherein one or more contextual queries are used to elicit the speech data, wherein the one or more contextual queries comprise one or more open-ended questions, topic-based or theme-based prompts or questions that are designed to elicit free form speech from the subject (at least McCloskey: ¶¶ 19, 21-28:… patient may be encouraged to provide a verbal response through the posing of simple questions. The answers to these questions may have predetermined responses, or the answers may vary depending on the context of the conversation … a child may be provided with a stimulus that comprises a picture of a mouse and the question, "What is this?"…the expected response may be, "It is a mouse", or a similar statement indicating a mouse being present). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that when faced with the issue of processing speech data using natural language processing, one would have looked to other fields in which natural language processing is used, particularly in the art of identifying potential speech or neurological disorders. 
Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the contextual questioning feature of McCloskey in the art of identifying neurological disorders within the teachings of Ashoori as modified by McCloskey and Moturu, wherein one or more contextual queries are used to elicit the speech data relating to a mood or mental thoughts of the subject, wherein the one or more contextual queries comprise one or more open-ended questions, topic-based or theme-based prompts or questions that are designed to elicit free form speech from the subject, so as to predictably aid a diagnostic procedure as there will be more verbal data supplied by the patient.
Re claim 29:
[Claims 29]  Ashoori in view of McCloskey and Moturu appears to be silent on wherein the at least one metric comprises one or more scores, wherein the one or more scores comprise a combined/fused score, a binary score, or a multi-class score. The Examiner takes OFFICIAL NOTICE that the concept and advantages of a binary score, for example, 0 or 1, yes or no, true or false, positive or negative, on or off, were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Ashoori in view of McCloskey and Moturu by using the well-known binary scoring so as to predictably allow indicating whether a condition is occurring or not.
Re claim 30:
	[Claim 30]  Ashoori appears to be silent on, but McCloskey teaches or at least suggests wherein at least one of the scaled score, the combined/fused score, the multi-class score, or the binary score comprises one or more confidence levels that are indicative of a reliability of the score(s) (at least McCloskey: ¶¶ 32, 34, 37, 54, 55:…assigning each matching condition a confidence score, wherein the confidence score depends on the strength of the match). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the confidence score of McCloskey within the teachings of Ashoori so as to predictably allow identifying the closest matching condition profile to the patient's response.
Re claims 31-33:
[Claims 31-33]  Ashoori in view of McCloskey and Moturu teaches or at least suggests using one or more machine learning predictions to generate at least one recommendation or an information set about the subject, wherein the recommendation or the information set is relevant and used as a care decision support, or support for certain care pathways/actions to address the mental health state or risk level of the subject, providing the at least one recommendation or the information set to the subject or another party via a graphical user interface or an application programming interface (API), wherein the at least one recommendation comprises (i) a referral for the subject to a healthcare provider, (ii) a diet or exercise recommendation to the subject, (iii) psychoeducational content, (iv) a micro-intervention or (v) a cognitive exercise or training (at least ¶ 55: location may be identified by a GPS system associated with her smart watch. The audio data 124 from Judy's smart watch may be transmitted to a server 150 for analysis as described above. If server 150 determines that a pattern in Judy's speech has changed, e.g., as a precursor to a manic episode, a message may be sent to a nurse at the rehabilitation facility providing details of the pattern change and an indication that Judy may need help. In some aspects, a message may also be sent to Judy indicating that she should remove herself from the current situation; ¶ 56: During analysis, server 150 may determine that Joe has experienced a period of extreme joy followed by an extreme sadness and that this pattern has been occurring several times a week. A message may be transmitted from server 150 to Joe's family doctor providing the doctor with the audio data 124 and the analysis results. Joe's family doctor may then invite Joe to the clinic for further testing).
Re claim 34:
[Claims 34]  Ashoori in view of McCloskey and Moturu teaches or at least suggests where the one or more machine learning models comprises a deep learning model. The Examiner takes OFFICIAL NOTICE that the concept and advantages of a deep learning model/neural network were old and well-known to one of ordinary skill in the art before the effective filing date of the invention as one of many machine learning algorithms, as evidenced by Moturu (¶ 63: the machine learning algorithm can implement any one or more of: a regression algorithm (e.g., ordinary least squares, logistic regression…a deep learning algorithm (e.g., a restricted Boltzmann machine, a deep belief network method, a convolution network method, a stacked auto-encoder method, etc.)…, and any suitable form of machine learning algorithm). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Ashoori in view of McCloskey and Moturu by using a deep learning model so as to predictably allow using a desired machine learning algorithm out of a number of suitable forms of machine learning algorithm.
Re claim 37:
	[Claim 37]  Ashoori in view of McCloskey and Moturu teaches or at least suggests wherein the one or more acoustic features reflect prosodic, spectral and spectral-temporal, voice quality, vocal effort, phonetic, articulatory, and/or other acoustic aspects of the subject's voice (at least (¶¶ 31, 32, 34, 35, 43, 45, 46:…it may be detected that the patient is in a depressed state when the patient's rate of speech is low, e.g., below a predetermined or patient specific low threshold, and that the patient is in a manic state when the patient's rate of speech is high, e.g., above a predetermined or patient specific high threshold…the determined speech attributes, e.g., tone or sentiment, rate of speech, volume level (dB), or any changes in the patient's speech attributes as compared to historically established baseline behaviors of the patient, may be input into a machine learning module 208 which is trained to correlate descriptors from the converted text of the patient's speech, determined sentiment of the patient's speech, and volume level (dB) of the patient's speech with clinical information, e.g., information on symptoms and corresponding mental health diagnoses, using algorithms such as, for example, multiple linear regression, partial least squares fit, support vector machines, and random forest…results of the analysis of the audio data 124 generated in real-time from the user, e.g., the tone, sentiment, mood, rate).
Re claim 38:
	[Claim 38]  Ashoori in view of McCloskey and Moturu teaches or at least suggests wherein the speech data is obtained from one or more sources including clinical call centers, telehealth platforms and/or remote patient monitoring applications (at least ¶ 25:…server 150 may receive audio data 124 from computing device 110 and may analyze the audio data 124 to determine whether any symptoms of mental health disorders are present in the audio data 124).
Re claim 40:
[Claim 40]  Ashoori in view of McCloskey and Moturu teaches or at least suggests extracting text data from the speech data, or obtaining text data from one or more written or verbal communications by the subject; and using the one or more machine learning models to assess the mental health state or predict the risk level of the subject based at least on the text data (at least ¶¶ 5, 26, 32, 35, 37, 41, 42, 43, 45, 46:…monitoring speech by an audio input device, generating audio data by the audio input device based on monitored speech, transcribing the audio data to text, analyzing the text of the audio data by a computing device to determine a sentiment, correlating the text and determined sentiment to clinical information associated with one or more symptoms of a health disorder, and determining whether or not the symptoms are a symptom event…machine learning module 208 may be configured to analyze the past pattern of a patient's mood swings to predict future behaviors…the output result of machine learning module 208, e.g., a determination that a mood swing has occurred for the patient…At 312 machine learning module 208 (FIG. 2) receives the results of the analysis of the audio data 124 generated in real-time from the user, e.g., the tone, sentiment, mood, rate, etc., and generates an output indicating whether or not a mood swing or other symptom has been detected at 314).
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ashoori in view of McCloskey and Moturu as applied to claim 35 and further in view of Erle et al. (US 20160162569 A1) (Erle).
Re claims 35-36:
	[Claims 35-36]  Ashoori in view of McCloskey and Moturu teaches or at least suggests teaches or at least suggests wherein the deep learning model is trained using a training dataset comprising a plurality of speech samples collected from a plurality of subjects, wherein the training dataset is annotated for a plurality of mental health conditions (at least Ashoori: ¶¶ 5, 32, 45: determine a sentiment, correlating the text and determined sentiment to clinical information associated with one or more symptoms of a health disorder, and determining whether or not the symptoms are a symptom event…the determined speech attributes, e.g., tone or sentiment, rate of speech, volume level (dB), or any changes in the patient's speech attributes as compared to historically established baseline behaviors of the patient, may be input into a machine learning module 208 which is trained to correlate descriptors from the converted text of the patient's speech, determined sentiment of the patient's speech, and volume level (dB) of the patient's speech with clinical information, e.g., information on symptoms and corresponding mental health diagnoses…the historical data stored in database 170 may be used as a training corpus for training a machine learning model 208 (FIG. 2) to assess users for symptoms of mental health disorders. In some aspects, a plurality of users may have their audio data 124 and corresponding analysis results stored in database 170 and the audio data 124 and corresponding analysis results for all of the users may be used as inputs for training machine learning model 208 to detect symptoms of mental health disorders), wherein the acoustic model is based on the speech/acoustic signals in the speech data (at least Ashoori: ¶¶ 30, 32, 34, 35, 36, 37, 42, 43, 45, 46). However, Ashoori in view of McCloskey and Moturu appears to be silent on the plurality of speech samples being collected from a plurality of subjects across a plurality of languages, wherein the acoustic model is agnostic to a language of the speech data. The Examiner takes OFFICIAL NOTICE that the concept and advantages of processing any type of information in any language relating to any product or service language-agnostic implementation were old and well-known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Erle (¶¶ 5, 45, 50: storing the natural language model in a language agnostic format…feature types supported by the feature extracting algorithm applied in step 2 are configured to perform the same transformations regardless of the language or languages used to write the document…embodiments are considered language-agnostic since the same feature extracting, model training, and document processing algorithms may be used to create natural language models which understand an arbitrary number of written languages, without requiring special programming…).were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the language-agnostic feature of Erle within the teachings of Ashoori in view of McCloskey and Moturu wherein the deep learning model is trained using a training dataset comprising a plurality of speech samples collected from a plurality of subjects across a plurality of demographics, locations and/or languages, wherein the training dataset is annotated for a plurality of mental health conditions so as to predictably provide a multi-lingual audience a screening tool to identify mental health disorder symptoms and wherein the acoustic model is agnostic to a language of the speech data so as to predictably provide a multi-lingual audience a screening tool to identify mental health disorder symptoms and allow the same training and prediction process to be performed equally effectively across any languages supported.
Response to Arguments
Double Patenting
The nonstatutory obviousness-type double patenting rejection is updated as shown above in view of Applicant’s amendment.
Claim Rejections - 35 U.S.C. § 112(b)
	Applicant’s amendment resolves most of the previous issues under 35 U.S.C. § 112 (b). The remaining issues under 35 U.S.C. § 112 (b) are noted in the rejections above.
Claim Rejections - 35 U.S.C. § 101
	Applicant first argues “claim 21 is patent eligible, at least because the alleged judicial exception is integrated into a practical application” (Applicant Arguments/Remarks, page 7). In support of this assertion, Applicant have cited claim language and alleged that “[T]hese limitations and the claim as a whole cannot be practically performed in the human mind. First, the limitation in (b) cannot be practically performed in the human mind wherein the algorithms "extract biomarkers" having "acoustic features and/or language features." Second, the limitation in ( d) cannot be practically performed in the human mind wherein the "at least one metric" is generated in "real-time" for providing in (e) the at least one metric to "one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications." It would be impractical for a human to manually perform the required operations in real-time in the mind.” Applicant’s arguments are not persuasive. It is first important to note that the “extracting one or more voice biomarkers from the speech data” limitation have clearly been identified in the rejections above as an “additional claim limitation” recited ed at a high level of generality and amounting to insignificant extra-solution activity (i.e., data gathering) that courts have determined to be insufficient to transform judicially
excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Additionally, doctors/healthcare providers generally diagnose patients and suggest treatment using any desired metric  in real-time. Hence, the “real-time” factor does not remove the “generating at least one metric” from the abstract realm. The “one or more scaled scores that are indicative of severity of the one or more mental health conditions” simply further describes the at least one metric. Data remains data no matter the degree of details describing it. Similarly, an abstract idea can be described at different levels of abstraction. Furthermore, the emphasized limitation portion “for integration and establishing of one or more care pathways for the subject” is no more that an intended use of the at least one metric. In view of at least the foregoing, claim 21 does not integrate the judicial exception into a practical application.
	Applicant then argues that “[T]he present claims are unconventional for at least the reason that they recite "(d) generating at least one metric in real-time based at least on the mental health state or the risk level of the subject assessed in (c), wherein the at least one metric comprises one or more scaled scores that are indicative of severity of the one or more mental health conditions, wherein the one or more scaled scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model." (emphases added).” Applicant’s arguments are not persuasive. First, Applicant is respectfully reminded that, in Step 2B, the Subject Matter Analysis looks to whether the claim adds a specific limitation (additional claim limitation) beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or, simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As noted in the rejections above, ”generating at least one metric in real-time based at least on the mental health state or the risk level of the subject assessed”…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a doctor/healthcare provider could perform verbally and/or using pen and paper based on observation and/or evaluation of a patient. See 2019 Memorandum 52. Additionally, as noted earlier, the “one or more scaled scores that are indicative of severity of the one or more mental health conditions” simply further describes the at least one metric. Data remains data no matter the degree of details describing it. Hence, Applicant’s argued limitation the ”generating at least one metric in real-time based at least on the mental health state or the risk level of the subject assessed…” is not evaluated under the “well-understood, routine, conventional activities previously known to the industry” in Step 2B. Furthermore, “(i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model” are additional elements claimed at a high level of generality and, as such, viewed as generic computer components used in their ordinary capacity as tools to apply the abstract idea. They do not improve the
functioning of computers or any other technology. The generic description of these components and their functions indicates they are conventional and known in the art. See Spec. ¶¶ 236, 287, 327. MPEP § 2106.05(d)I (generic descriptions of elements indicates they are well-known enough that no further description is needed to satisfy 35 U.S.C. § 112(a)); see also Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) (sending and receiving information over a network are “routine computer functions”); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network––with no further specification––is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient.”).
	In view of the foregoing, the Examiner concludes that each of Applicant’s claims
21-25, 27-38, and 40, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103
	Applicant's additional arguments in regard to the previously applied rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715